     Case 1:19-cv-12908-RMB Document 7 Filed 08/10/20 Page 1 of 7 PageID: 77



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

                                      :
MARCOS NIEVES,                        :
                                      : Civ. Action No. 19-12908(RMB)
                   Petitioner         :
                                      :
             v.                       :         OPINION
                                      :
DAVID E. ORTIZ AND FEDERAL            :
BUREAU OF PRISONS,                    :
                                      :
                   Respondents        :
                                      :


BUMB, District Judge

        This matter comes before the Court upon Petitioner Marcos

Nieves’ petition for a writ of habeas corpus under 28 U.S.C. §

2241 (Pet., ECF No. 1), challenging the computation of his sentence

by the Bureau of Prisons (“BOP”). Respondent filed an answer in

opposition to the petition. (Answer, ECF No. 6.) Petitioner did

not file a reply. For the reasons discussed below, the Court will

dismiss the petition.

I.      THE PETITION

        Petitioner is a federal prisoner incarcerated in the Federal

Correctional      Institution    in   Fort   Dix,   New   Jersey.   (“FCI-Fort

Dix”). (Pet., Dkt. No. 1 at 2.) On May 24, 2019, he filed a petition

for writ of habeas corpus under 28 U.S.C. § 2241, alleging that

the Bureau of Prisons (“BOP”) failed to compute his state and
    Case 1:19-cv-12908-RMB Document 7 Filed 08/10/20 Page 2 of 7 PageID: 78



federal    sentences     concurrently,     as   directed    by   the   federal

sentencing court, and the BOP further failed to recalculate his

good time credit as set forth in the First Step Act, 18 U.S.C. §

3624(b)(1).     (Pet.,    Dkt.   No.   1   at   4-5.) 1   Petitioner    sought

administrative relief for his claim that the BOP failed to compute

his sentences concurrently. (Id. at 6.) As a result, the BOP

Regional Director advised Petitioner to raise his claim under

U.S.S.G. § 5G1.3(c) with his sentencing court. (Id.) Petitioner

contends that after recalculation of his sentence, including good

conduct time, his release date should be in July 2021. (Id.)

II.    THE ANSWER

       On August 8, 2015, Petitioner was arrested by the Manchester,

New Hampshire Police Department and charged with one count of First

Degree Assault, one count of being a Felon in Possession of a

Dangerous Weapon, two counts of Reckless Conduct with a Deadly

Weapon, and two counts of controlled substance-related charges.

(Declaration of Robin Teters 2 (“Teters Decl.”), Ex. 1, Dkt. No. 6-

2 at 6.) Petitioner was sentenced on November 5, 2015, to a term




1 “[I]n habeas challenges to present physical confinement-“core
challenges”-the default rule is that the proper respondent is the
warden of the facility where the prisoner is being held….” Rumsfeld
v. Padilla, 542 U.S. 426, 435 (2004). Thus, Warden David E. Ortiz
is the sole proper respondent to the petition.

2  Robin Teters is employed as a Management Analyst at the
Designation and Sentence Computation Center for the Bureau of
Prisons. (Teters Decl., ¶1, Dkt. No. 6-2.)
                                       2
    Case 1:19-cv-12908-RMB Document 7 Filed 08/10/20 Page 3 of 7 PageID: 79



of 2 to 4 years in state prison, with credit for 89 days of time

served. (Teters Decl., Ex. 1, Dkt. No. 6-2 at 6.) Then, on April

20, 2016, Petitioner was indicted on federal charges in the United

States District Court, District of New Hampshire. USA v. Nieves,

16-cr-62,    (D.N.H.)    (Dkt.   No.    1.) 3   Petitioner   was    taken   into

temporary custody by the U.S. Marshals, pursuant to a federal writ

of habeas corpus ad prosequendum, on April 28, 2016. (Teters Decl.,

Exs. 2-3, Dkt. No. 6-2 at 10-15.) On December 2, 2016, Petitioner

pled guilty to possession of a firearm by a prohibited person.

Nieves, 16-cr-62 (D.N.H.) (Dkt. No. 13.) Petitioner was sentenced

in the District of New Hampshire on March 17, 2017, to an 83-month

term of imprisonment with three years of supervised release.

(Declaration of Corrie Dobovich 4 (“Dobovich Decl.”), Ex. 1, Dkt.

No. 6-1 at 6.) Petitioner was then returned to state authorities

and remained in state custody until March 9, 2018, when he was

paroled and released to federal custody. (Teters Decl., Exs 3, 5,

Dkt. Nos. 6-2 at 12; 6-2 at 24.)

       The   federal   sentencing      judge    directed   that    Petitioner’s

federal and state sentences be served concurrently. (Teters Decl.,



3   Available at www.pacer.gov.
4
  Corrie Dobovich Legal Assistant with the Federal Bureau of
Prisons, Federal Correctional Institution ("FCI"), Fort Dix, New
Jersey, who has access to Bureau of Prisons files maintained in
the ordinary course of business on inmates incarcerated within the
Federal Bureau of Prisons. (Dobovich Decl., ¶1, Dkt. No. 6-1.)
                                        3
  Case 1:19-cv-12908-RMB Document 7 Filed 08/10/20 Page 4 of 7 PageID: 80



Ex. 4, Dkt. No. 6-2 at 16.) Petitioner’s sentence was originally

computed as concurrent with the state sentence, but with the

federal sentence commencing on the date it was imposed (March 17,

2017) rather than when he was incarcerated on the state charges,

and Petitioner was awarded prior custody credit from August 8,

2015 to November 4, 2015. (Teters Decl., Ex. 6, Dkt. No. 6-2 at

27.) At that time, Petitioner’s projected release date was December

29, 2022. (Id. at 29)

     After receiving the instant habeas petition, the BOP reviewed

and re-calculated Petitioner’s sentence. As part of that process,

the BOP reviewed the sentencing court’s order, which directed that

Petitioner’s   sentence   shall   run   concurrent    with   the   sentence

imposed in state case number 15-CR-1120, concurrent from the first

day in which the defendant was incarcerated on charges related to

that sentence, August 8, 2015, and the concurrency of the sentence

shall run through the completion of any imprisonment on that

sentence. (Teters Decl., Ex. 4, Dkt. No. 6-2 at 18.) The BOP then

determined that the sentencing court’s intent was to provide

Petitioner prior custody credit toward his federal sentence from

August 8, 2015, until the date federal custody began. (Answer,

Dkt. No. 6 at 4.) The BOP adjusted Petitioner’s sentence, reducing

it by 19 months and 9 days, which is the amount of time spent in

custody between August 8, 2015 (date of state arrest), and March

16, 2017 (date before federal sentencing) because 18 U.S.C. §

                                    4
  Case 1:19-cv-12908-RMB Document 7 Filed 08/10/20 Page 5 of 7 PageID: 81



3585(b) prohibits granting double prior custody credit. (Teters

Dec., Ex. 7, Dkt. No. 6-2 at 30.) Based on the new calculation,

Petitioner’s adjusted sentence was for a term of 63 months and 23

days, commencing on March 17, 2017. (Id. at 32.) This also resulted

in recalculation of Petitioner’s good time credit under the First

Step Act, which requires 54 days of good conduct time for every

full year of his sentence. (Teters Decl., Ex 8, Dkt. No. 6-2 at

33.) Petitioner’s new projected release date is September 25, 2021.

(Teters Decl., Ex. 7, Dkt. No. 6-2 at 31.)

      Respondent argues that the petition should be dismissed for

two     reasons.       First,     Petitioner     failed     to    exhaust   his

administrative remedies by filing an appeal to the BOP General

Counsel after the Regional Director denied his appeal. (Answer,

Dkt. No. 6 at 5-6.) Second, the petition is moot because the BOP

recalculated Petitioner’s sentence and awarded all relief to which

Petitioner was entitled. (Id. at 6-7.)

III. DISCUSSION

      A   federal      prisoner    usually     must    exhaust   administrative

remedies before filing a habeas corpus petition under 28 U.S.C. §

2241. Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir.

1996). “Proper exhaustion requires that a prisoner present his

claim     at   every    administrative       level.”   Concepcion   v.   Warden

Allenwood FCI, 750 F. App'x 184, 185 (3d Cir. 2019) (per curiam).

The administrative remedy procedures for federal prisoners are set

                                         5
  Case 1:19-cv-12908-RMB Document 7 Filed 08/10/20 Page 6 of 7 PageID: 82



forth at 28 C.F.R. §§ 542.10-542.18. Absent proper exhaustion of

administrative remedies, “judicial review is barred unless [the

prisoner] can demonstrate cause and prejudice.” Johnson v. Warden

Big Sandy USP, 708 F. App'x 745, 747 (3d Cir. 2017) (per curiam).

     The BOP administrative procedure program requires an inmate

to file his formal administrative remedy request with the warden

of the institution. (Dobovich Decl., ¶3, Dkt. No. 6-1, citing 28

C.F.R. §§ 542.10 et seq.) If that result is unsatisfactory, the

inmate may appeal to the appropriate BOP Regional Director. (Id.)

If dissatisfied with the Regional Director’s response, the inmate

may finally appeal to the General Counsel in the BOP Central

Office. (Id.) An inmate has exhausted his remedies after appeal to

and denial by the Central Office. (Id.)

     Petitioner failed to appeal to the Central Office prior to

filing this action. (Dobovich Decl., ¶5, Dkt. No. 6-1.) Absent

proper exhaustion, Petitioner’s claims are procedurally defaulted

because he did not show cause and prejudice to excuse the default.

See e.g. Millhouse v. Lewisburg, 666 F. App'x 98, 100 (3d Cir.

2016) (per curiam) (finding prisoner failed to demonstrate cause

for his failure to exhaust administrative remedies). Thus, the

Court will dismiss the petition as procedurally defaulted.

     Nevertheless, in the alternative, the Court would deny the

petition as moot. There is no longer a case and controversy after

the BOP reduced Petitioner’s federal sentence by the amount of

                                    6
  Case 1:19-cv-12908-RMB Document 7 Filed 08/10/20 Page 7 of 7 PageID: 83



time the federal sentencing judge wanted to Petitioner receive

prior custody credit for, which was otherwise prohibited by the

bar of double crediting under 18 U.S.C. § 3585(b). See e.g.

Delestre v. Pugh, 196 F. App’x 75, 76 (3d Cir. 2006) (per curiam).

The BOP further recalculated Petitioner’s good conduct time under

the First Step Act, 18 U.S.C. § 3624(b)(1), as Petitioner requested

in the petition. See e.g. Green v. Shartle, No. 11-4752, 2011 WL

6722805, at *1, 3 (D.N.J. Dec. 21, 2011) (finding that BOP’s

recalculation of sentence rendered habeas claims moot, although

petitioner claimed he was entitled to credit for 19 days beyond

what BOP credited). Thus, Petitioner has received all appropriate

habeas relief.

III. CONCLUSION

     For     the   reasons   stated   above,   the   Court   will   dismiss

Petitioner’s petition for a writ of habeas corpus under 28 U.S.C.

§ 2241.



An appropriate Order follows.


Dated:     August 10, 2020


                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




                                      7
